     Case 4:19-mj-08417-N/A-LCK Document 8 Filed 02/06/19 Page 1 of 1



 1   ELIZABETH A. STRANGE
     First Assistant United States Attorney
 2   District of Arizona
     STEFANI K. HEPFORD
 3   Assistant U.S. Attorney
     United States Courthouse
 4   405 W. Congress Street, Suite 4800
     Tucson, Arizona 85701
 5   Telephone: 520-620-7300
     Email: Stefani.hepford@usdoj.gov
 6   Attorneys for Plaintiff
 7
                          IN THE UNITED STATES DISTRICT COURT
 8
                               FOR THE DISTRICT OF ARIZONA
 9
10   United States of America,
                                                                    19-08417 MJ
11                          Plaintiff,
                                                          NOTICE OF APPEARANCE
12           vs.                                         OF GOVERNMENT COUNSEL
13   Juan Antonio Torres-Barraza,
14                         Defendant.
15
           The United States of America, by and through its undersigned attorneys, gives
16
     notice that STEFANI K. HEPFORD files her appearance as counsel for the United States
17
     of America in the above-captioned matter.
18
           Respectfully submitted this 6th day of February, 2019.
19
20                                            ELIZABETH A. STRANGE
                                              First Assistant United States Attorney
21                                            District of Arizona
22                                            s/Stefani K. Hepford
23                                            STEFANI K. HEPFORD
                                              Assistant U.S. Attorney
24
25   Copy of the foregoing served electronically or by
     other means this 6th day of February, 2019, to:
26
     Matei Tarail, Esq.
27   Jay Sagar, Esq.
28
